In a proceeding under article 78 of the Civil Practice Act to compel respondents, constituting the civil service commission of the city of *704Peekskill, to approve appellant's, application to take the promotion examination for chief of police of the city of Peekskill and to permit him to take that examination, and for other relief, final order denying appellant’s application and dismissing his petition on the merits unanimously affirmed, without costs. No opinion. Present —Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.